DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.  The Amendment filed on the same date as the aforementioned arguments have led to new ground(s) of rejection as provided below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitations "the first receiving surface and the second receiving surface" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 depends from claim 5 and is therefore rejected for at the least the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Landwehr (US 2018/0107253) in view of Campbell (US2016/0147267).  Regarding claim 1, Landwehr discloses an accessory device (Figs. 1-6) suitable for use with an electronic device (110), the accessory device (100) comprising: a first section (100A) comprising a first segment (portion to the left of hinge 202, i.e., “PLT 202” hereinafter) and a second segment (portion to the right of hinge 202, i.e., “PRT 202” hereinafter); a second section (100B) 

comprising an input mechanism (120) configured to provide a command to the electronic device (110); a first hinge assembly (200) coupled to the first section (100A) and the second section (100B).
Landwehr also discloses a second hinge assembly (202) coupled to the first segment (“PLT 202”) and the second segment (“PRT 202”), wherein a first position (see Fig. 2) comprises the first section (100A) positioned over the second section (100B) and the first segment (“PLT 202”)  being fixed relative to the second segment (“PTR 202), and wherein a second position (Fig. 4) comprises the first section (100A) rotated away from the second section (100B) via the first hinge assembly (200) such that the input mechanism (120) is uncovered by the first section (100A), and the first segment (“PLT 202”) is rotated relative to the second segment (“PRT 202”) via the second hinge assembly (202).  
Landwehr fails to teach or expressly disclose the first hinge assembly comprising a first cylindrical roller element; a second cylindrical roller element, wherein each of the first cylindrical roller element and the second cylindrical roller element comprises circular cross section; and a spacer element having (i) a first receiving surface engaging the first cylindrical roller element and (ii) a second receiving surface engaging the second cylindrical roller element.

However, Campbell teaches a multi-pivot hinge (Figs. 7-9) having a hinge assembly (830(2), Fig. 8) comprising a first cylindrical roller element (802 of LINK 512(5)C); a second cylindrical roller element (804 of LINK 512(5)B), wherein each of the first cylindrical roller element (802) and the second cylindrical roller element (804) comprises circular cross section (Figs. 8A and 8); and a spacer element (806) having (i) a first receiving surface (i.e., left side) engaging the first cylindrical roller element (802) and (ii) a second receiving surface (i.e., right side) engaging the second cylindrical roller element (804).
Landwehr and Campbell are both considered to be analogous to the claimed invention because they are both in the same field of hinged electronic devices.  Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Landwehr to incorporate the teachings of Campbell and provide multi-pivot hinge assembly between first and second portions of the device (Campbell, ABSTRACT).  Doing so would increase the mobility and range of motion between the first and second sections of the device of Landwehr, thereby optimizing the viewing range and stability between the display and the input mechanism of the device.

Regarding claim 2, the combination of Landwehr and Campbell teaches the accessory device as claimed in claim 1, wherein the first segment (“PLT 202”) and the second segment (“PRT 202”) define a receiving surface (not numbered) for the electronic device (110) in the first position (Landwehr, Fig. 2), and in the second position (Landwehr, Fig. 4), a rotation of the first segment (“PLT 202”) relative to the second segment (“PRT 202”) causes the second segment to disengage from the electronic device (Landwehr, Fig. 4).
Regarding claim 3, the combination of Landwehr and Campbell teaches the accessory device as claimed in claim 2, wherein the first hinge assembly (202) allows the first segment (“PLT 202”) to move relative to the second segment (“PTR 202”) only in the second position.  See Landwehr, [0029].
Regarding claim 4, the combination of Landwehr and Campbell teaches the accessory device as claimed in claim 2, wherein the second position (Landwehr, Fig. 4) comprises the first section (100A) rotated away from the second section (100B) by a maximum angle of rotation between the first section and the second section, the maximum angle of rotation based upon the second hinge assembly (202).  See Landwehr, Figs. 3 and 4, as well as [0029].


Regarding claim 5, as best understood based on the 35 U.S.C. 112(b) issue identified above, the combination of Landwehr and Campbell teaches the accessory device as claimed in claim 1, wherein the first roller element and the second roller element rotate along the first receiving surface and the second receiving surface, respectively, while transitioning from the first position to the second position (i.e., based on the placement of the hinge assembly of Campbell in the location(s) as claimed).
Regarding claim 15, the combination of Landwehr and Campbell teaches an accessory device (Landwehr, 100) suitable for use with an electronic device (110), the accessory device comprising: a first section (100A) comprising a first segment (“PLT 202”) and a second segment (“PRT 202”); a second section (100B) comprising an input mechanism (120) configured to provide a command to the electronic device, a first hinge assembly (Landwehr 200, Campbell 830(2)) coupled to the first section and the second section, the first hinge assembly comprising: 
a roller element (Campbell, 804) having an opening (810) defined by a planar surface (i.e., vertical part of opening 810) and a curved surface (i.e., “C”-shaped part of opening 810) opposite the planar surface, and a retention structure (504); and a second hinge assembly that rotationally couples the first

segment (“PLT202) with the second segment (“PRT202”), the second section, wherein a first position (Landwehr, Figs. 2, 3 and 5) comprises: the first segment and the second segment engaging the electronic device (Landwehr, Fig. 2), and the retention structure (Campbell, 504) engaging the planar surface (Campbell, Figs. 8 and 8A, as well as [0020-0022], and wherein a second position (e.g., Campbell Fig. 4) comprises: the first section rotated relative to the second section to a maximum angle based on the second hinge assembly, the retention structure (504) engaging the curved surface, and the second segment is free of contact with the electronic device.
Regarding claim 16, the combination of Landwehr and Campbell teaches the accessory device as substantially claimed in claim 15, but does not expressly teach the maximum angle relating to claim 15 is between 50 and 75 degrees.
However, it has been held that providing an optimum range is a result effective variable (i.e., a variable which achieves a recognized result), and the determination of optimum or workable ranges of the variable may be characterized as routine experimentation and involves only routine skill in the art.  See In re Antonie, 559 F.2d 618. 195 USPC 6 (CCPA 1977) and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the device of Landwehr in view of Campbell to include a maximum angle between 50 and 75 degrees, since the range could provide optimum viewing angles for the display portion of the electronic device based on routine experimentation.
Regarding claim 17, the combination of Landwehr and Campbell teaches the accessory device as claimed in claim 15, wherein: the first segment (“PLT 202”) comprises a first magnet (222) configured to form a first magnetic coupling with a first device magnet (212) of the electronic device, the second segment (“PRT 202”) comprising a second magnet (224) configured to form a second magnetic coupling with a second device magnet (216) of the electronic device, and rotation of the first segment relative to the second segment overcomes the second magnetic coupling.  See Landwehr, Fig. 4 and the corresponding specification.
Regarding claim 18, the combination of Landwehr and Campbell teaches the accessory device as claimed in claim 15, wherein the retention structure (504) passes through the opening (810).  See Campbell, Figs. 7-9.


Regarding claim 19, the combination of Landwehr and Campbell teaches the accessory device as claimed in claim 15, wherein the planar surface (i.e., the vertical portion of 810) is defined by a flat surface and the curved surface (i.e., the “C”-shaped portion) is defined by a convex surface.  See Campbell, Figs. 8 and 8A.
Referring to claim 20, the combination of Landwehr and Campbell teaches the accessory device as claimed in claim 15, wherein the first hinge assembly (202) provides a counterbalance force that offsets the electronic device, and wherein the counterbalance force varies based upon a relative position between the first segment (“PLT 202”) and the second segment (“PRT 202”).  See Landwehr, Figs. 3 and 4, as well as [0029-0030].
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the specific teaching of the accessory device having “a retention structure coupled to the first section and the second section, the retention structure passing through at least the first hinge assembly; and a tension adjustment system coupled to the

 retention structure, the tension adjustment system configured to adjust tension to the retention structure in the first position,” in combination with the remaining elements, is not taught or adequately suggested in the prior art of record.
Claims 8-14 are allowed.  The following is an examiner’s statement of reasons for allowance: claim 8 includes the specific teaching of “a spacer element that engages the first roller element and the second roller element, the spacer element having i) a first protrusion located in the first opening and ii) a second protrusion located in the second opening, wherein the first roller element and the second roller element rotate along the spacer element while the first section rotates relative to the second section.”  These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.  Claims 9-14 depend, either directly or indirectly, from claim 8 and are therefore allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                             
August 19, 2022